BY THE COURT.
The act providing for laying out township roads (29 O. L. 366) allows an appeal from the trustees to the Court of Common Pleas, and authorizes that court, if in their opinion justice requires it, to order another view of said road, or tomalee any order which they may deem just and reasonable in the case. The giving this appeal to the Common Pleas is not providing for a case of common law jurisdiction, hut for the exercise of a special power usually conferred upon commissioners. The case is not, therefore, within our control as a mere court of common law, and we are not required to take jurisdiction. In ordinary cases the *768removal of any case from the court or tribunal where it originated to a supervisory court, and a decision there should put an end to litigation, and the case not be subject to the revision of another tribunal. But however that maybe in the case before us, we think the power conferred upon the Court of Common Pleas to make any order in the case, which they may deem just and honorable, is con■clusive, and the exercise of such a power cannot, in the nature of things, be subjected to the discretion of another tribunal.
The writ of error is refused.